Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000460
                                                        07-NOV-2013
                                                        11:52 AM
                         SCWC-11-0000460


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


         In the Matter of Attorney’s Fees Pertaining to

              JOHN C. MCLAREN, Petitioner/Appellant,

            in the case of ETSUKO FURUKAWA, Claimant,


                               vs.


               PARADISE INN HAWAI'I LLC, Employer,


                               and


               FIRST SECURITY INSURANCE COMPANY OF

                 HAWAI'I, INC., Insurance Carrier


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

      (CAAP-11-0000460; CASE NO. AB 2010-341 (2-07-45923))


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack JJ.)


          Petitioner/Appellant John C. McLaren’s application for

writ of certiorari filed on September 24, 2013, is hereby

accepted and will be scheduled for oral argument.     The parties

will be notified by the appellate clerk regarding scheduling.

          DATED: Honolulu, Hawai'i, November 7, 2013.

Arthur Y. Park and John C.

McLaren, for petitioner
         /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack